Citation Nr: 0007245	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  90-26 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a variously diagnosed 
eye disorder, to include bilateral macular degeneration, as a 
result of a concussion.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to April 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  
The case was remanded for further development in September 
1991, June 1993, and May 1995.  This consisted of 
adjudicative development to ensure compliance with VA's duty 
to assist and due process requirements and more recently for 
evidentiary development.  

Previously, the issue on the title page was expressed as two 
issues: entitlement to service connection for residuals of a 
head concussion, to include bilateral macular degeneration 
and entitlement to service connection for a variously 
diagnosed eye disorder.  The Board concludes that these 
issues may be combined and best represented as on the title 
page of this decision.  


FINDING OF FACT

There is competent evidence that the veteran has a variously 
diagnosed eye disorder, to include bilateral macular 
degeneration, of service origin.  



CONCLUSION OF LAW

The claim for service connection for a variously diagnosed 
eye disorder, to include bilateral macular degeneration, is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDING AND CONCLUSION 

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well grounded claim 
is "[a] plausible claim, one which is meritorious on its own 
or capable of substantiation.  Murphy, supra.  Such a claim 
need not be conclusive but only possible to satisfy the 
initial burden of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997).  Mere allegations in support of a 
claim that a disorder should be service-connected are not 
sufficient; the veteran must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence).  Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

The veteran asserts that he fell down, struck his head and 
suffered a concussion while in service, that he currently has 
optic residuals of that concussion, and that these residuals 
include bilateral macular degeneration.  He also claims his 
eye became "crossed" at the time.  He alternatively claims 
that he has a variously diagnosed bilateral eye disorder, 
including macular degeneration, as a result of an episode of 
measles in service or as a consequence of taking excessive 
malaria medication.  

The record confirms that the veteran served with the United 
States Army in the Asiatic-Pacific Theater from December 1944 
to April 1946.  The service medical records do not include 
information pertinent to the type or amount of medication 
given to the veteran to prevent malaria.  The record also 
fails to show treatment for measles or a concussion.

Various possible diagnoses have included bilateral 
chorioretinal degeneration, retinitis pigmentosa, central 
areolar choroidal atrophy, hereditary panretinal degeneration 
and atrophic macular degeneration in both eyes, left worse 
than right, and symptomatic retinal tear in the right eye.  

VA outpatient records show that in October 1984, he reported 
that he had taken three chloroquine tablets a day for 10 
months while in New Guinea.  In December 1984 and February 
1985, VA examiners reported possible chloroquine- related 
retinal toxicity in addition to other differential diagnoses.  
In a 1987 entry, presumed chloroquine retinopathy was 
reported.  A VA examiner in August 1989 reported 
chorioretinal dystrophy, without identifying an etiology for 
the disability.  The November 1991 hearing transcript 
includes testimony regarding the medication taken during 
military service (T2-3).

In a March 1992 communication to the RO, the veteran asserted 
that medical personnel in service concluded that an episode 
of German measles in "1944" left "some damage to my left 
Macular".  Service medical records show treatment for German 
measles (rubella) in the spring of 1944 and primary syphilis 
in the spring of 1945.  

As noted in the Board's 1995 remand, the veteran has not 
responded to the RO's request for authorization to obtain 
records from the Jules Stein Eye Institute relating to 
treatment reportedly received from 1974 to 1982.  However, 
some records from that treatment are on file.  Of the 
available records, it is noted that a June 1982 visual 
physiology laboratory report states that photic and scotopic 
electroretinogram were performed and the findings were 
consistent with a diagnosis of chorioretinal degeneration, 
though a hereditary pan retinal degeneration could not be 
ruled out.  Other information deemed necessary to arrive at a 
final diagnosis was listed in the report.  A December 1982 
electrooculogram  completed for the VA was deemed completely 
unreliable by the examiner.  

Analysis

The veteran is competent to report that he took anti-malarial 
medications in service.  VA examiners have linked a current 
eye disability to the use of such medications.  These 
findings constitute competent medical evidence of a current 
bilateral eye disorder, related to service, and thereby 
render the claim for service connection well grounded.  
Caluza, supra.  



ORDER

The claim of entitlement to service connection for a 
variously diagnosed eye disorder, to include bilateral 
macular degeneration as a result of a concussion, is well 
grounded.  



REMAND

The veteran's service representative pointed out in the 
February 2000 informal hearing presentation that it had been 
recommended that the veteran obtain a publication on the 
effects of antibacterial medication, since the publication 
could help him in presenting his case, however he was also 
informed that in order to obtain this information he would 
have to pay a fee.  The representative argues that other 
avenues could be taken to obtain this information, but there 
is no indication that this was accomplished.  

The Board notes that the record shows that the veteran was 
informed in a supplemental statement of the case in January 
1999, that VA could not pay for information used in 
connection with claims other than for VA examinations.  The 
veteran was given notice, however, that he could obtain this 
document and submit it into the record if he so desired.  See 
38 U.S.C.A. § 5103 (West 1991).

Review of the veteran's claims file reveals that when the 
claim was remanded in May 1995, the development requested, in 
part, included efforts to obtain copies of records of 
treatment from Lawrence J. Kondra, M.D., and from the Jules 
Stein Eye Institute.  The Board's current review of the 
claims file does not reflect that attempts were made to 
obtain these records from these sources.

The Court has held that compliance with Board remand 
directives is neither optional nor discretionary.  Where the 
remand orders are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

As was pointed out by the veteran's service representative in 
a February 2000 informal hearing presentation, it is unclear 
as to whether the veteran reported for a scheduled December 
1998 examination.  In this regard, an e-mail report of 
December 17, 1998, reflects that the veteran showed for the 
appointment, but the report was "not in yet."  A 
subsequently dated VA record suggests that the veteran did 
not appear for the examination.  

Decisions of the Board must be based on all of the pertinent 
evidence available.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
1998); see Gilbert v. Derwinski, 1 Vet. App. 49 (1991); see 
also Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's 
obligation under sec. 5103(a) to assist claimant in filing 
his claim pertains to relevant evidence which may exist or 
could be obtained) and Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches in cases where the record 
references other known and existing evidence that might 
pertain to the claim under consideration).  The duty to 
assist the appellant in the development of his claim includes 
the duty to request information that may be pertinent to the 
claim.  38 U.S.C.A. §§ 5106, 5107(a) (West 1991).  

It is unfortunate that this claim must be remanded again, but 
in light of the above and pursuant to VA's duty to assist the 
veteran in development of facts pertinent to his claim, the 
issue of entitlement to service connection for a variously 
diagnosed eye disorder, to include bilateral macular 
degeneration, will not be decided pending a REMAND for the 
following actions:  

1.  The veteran should again be contacted 
and asked to provide the names and 
addresses of all VA or non-VA health care 
providers who have treated him at any 
time since service for any eye 
disability.  After any required release 
is furnished, the RO should request 
copies of all records not previously 
obtained, to include copies of treatment 
from Lawrence J. Kondra, M.D., 50 
Alessandro Place, Suite 110, Pasadena, CA  
91105-3133, and any records pertaining to 
the veteran from the Jules Stein Eye 
Institute, The Center for Health 
Sciences, Los Angeles, VA  90024.  

2.  Thereafter, if the RO determines that 
the report of the 1998 examination is 
unavailable, the veteran should again be 
scheduled for an official examination by 
a specialist in ophthalmology, if 
available, to determine the nature and 
etiology of the veteran's eye disability.  
The examiner should obtain a pertinent 
family history from the veteran.  The 
examiner should be provided the claims 
folder for review prior to the 
examination.  All special studies deemed 
necessary for a comprehensive evaluation, 
including serial visual fields, should be 
obtained.  The examiner should be 
requested to provide an opinion regarding 
the etiology of any eye disability found 
and the degree of probability that the 
eye disorder found is related to the sue 
of antimalarial medication during 
service, a concussion claimed to hav4e 
been sustained during service, or to 
inservice treatment for measles.  The 
examiner is required to provide the 
rationale supporting all opinions 
rendered.  Any other special examination, 
such as a neurology examination, deemed 
necessary by the examiner should be 
conducted.  

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences in the 
adjudication of his claim.  38 C.F.R. 
§ 3.655 (1999).  

3.  The RO should carefully review the 
examination report to ensure that it is 
in complete compliance with this remand, 
including all requested findings and 
opinions.  If not, the report should be 
returned to the examiner for corrective 
action.  

4.  The RO should then review the 
veteran's claim and consider all 
pertinent law and regulations, in light 
of any new records obtained, and the 
examination report, or lack thereof.  If 
the veteran's claims remains denied, he 
and his representative should be provided 
with a supplemental statement of the 
case, which should include a full 
discussion of action taken on the 
veteran's claim and the reasons and bases 
for such action.  The applicable response 
time should be allowed.  

In taking this action, the Board implies 
no conclusion as to any outcome 
warranted.  No action is required of the 
veteran until he is otherwise notified by 
the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


